UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

TERRELL JAMES,

Plaintiff, : 18cv1777 (DLC)
-y- :

ORDER
CUNY/JOHN JAY COLLEGE, DONALD V. GRAY,
Director, Office of Legal Counsel, JOHN
JAY COLLEGE, NEIL STEWART, ANTHONY
BRACCO, Director of Facilities at John ss: Wen CSDNY
JAY COLLEGE, ANNE GOON, Administrative : lene ~ MENT
Superintendent RAJENDRA SINGH, Director SHOALILY EILED
of Human Resources, tet le os ,

 

Pl ah

 

ct (fia po} |

 

 

a Fem cn

 

 

DENISE COTE, District Judge:
On September 9, 2019, the Court of Appeals vacated an Order

of November 20, 2018 and remanded this case so that this Court

 

may clarify the ground for dismissing the plaintiff's amended
complaint and, if necessary, decide the defendants’ motion to

dismiss on the merits. The mandate from the Court of Appeals

 

issued on September 30, 2019.

The plaintiff attempted to file the original complaint in
this action on February 27, 2018, and effectively filed the
complaint on March 5. Although the plaintiff was required to
serve the complaint no later than June 3 pursuant to Rule 4({m),
Fed. R. Civ. P., the first request for a summons was not made

until June 22,

 
The plaintiff also attempted to file an amended complaint
on June 22. That filing was rejected on June 25, and the
plaintiff effectively filed an amended complaint on July 6.

On July 13, more than 130 days after the plaintiff filed
the original complaint, the plaintiff requested an extension of
the deadline to serve the defendants. An Order of July 19, 2018
denied the request for failure to show good cause but noted that
the parties would have an opportunity to address the timeliness
of the filings following service of the amended complaint on the
defendants. On September 10, the plaintiff filed an unopposed
request to deem service of the amended complaint timely. An
endorsement of September 10 granted the plaintiff’s request.

On October 10, the defendants filed a motion to dismiss the
amended complaint. An Order of October 11 required the
plaintiff to file any second amended complaint or opposition to
the motion by November 2. On November 5, three days after the
deadline set forth in the October 11 Order, the plaintiff
requested by letter a one-week extension of the deadline to file
a second amended complaint, to November 9. The plaintiff's
November 5 letter cited unspecified problems using the PACER
system. It did not attach evidence of such problems or
correspondence with the Court’s ECF Help Desk. The plaintiff’s

request was granted on November 13. That endorsement directed

 

 

 

 
plaintiff’s counsel to reach out to the ECF Help Desk to learn
how to timely file submissions.

On November 20, no second amended complaint had yet been
filed. Accordingly, an Order of November 20 dismissed the
complaint. While the November 20 Order referred to the
defendants’ pending motion to dismiss, the Court made clear on
November 21 that the November 20 Order dismissed the complaint
pursuant to Rule 41{(b), Fed. R. Civ. P., due to the plaintiff’s
failure to prosecute this action and his repeated failure to

comply with this Court’s orders, See Baptiste v. Sommers, 768

 

F.3d 212, 216-17 (2d Cir. 2014).

On November 21, the plaintiff sought reinstatement of the
suit, rescission of the November 20 Order dismissing the amended
complaint, and leave to file a second amended complaint nunc pro
tunc. An endorsement. of November 21 denied that request and
explained the basis for the November 20 dismissal of the second
amended complaint.

Although the plaintiff had sought to begin the action on
February 27, 2018, due to his neglect and failure to comply with
court orders, as of November 20 little progress had been made in
the case. Since July 19, 2018, the plaintiff was on notice that
the Court was aware of his failure to diligently prosecute the
action and that those failures might result in dismissal of the

action. The delays in the proceedings caused by the plaintiff

 
necessarily burdened the defendants and the Court. The Court
had given the plaintiff extensions, but those extensions did not
result in the timely filing of the second amended complaint.
Given this history of neglect of the case and failure to follow
court orders, no sanction less drastic than dismissal is
appropriate.

It is hereby

ORDERED that this action is dismissed pursuant to Rule

41(b), Fed. R. Civ. P.

Dated: New York, New York
November 12, 2019

bh seca li
1H dettteh it
DER ISe COTE
United Statles District Judge

 

 

 
